Citation Nr: 1229980	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  12-04 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury with concussion.  

2.  Entitlement to an initial compensable evaluation for residuals of a jaw fracture.  



REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1949 to June 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and February 2012 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified before the undersigned Veterans Law Judge during a hearing at the RO in July 2012.  A transcript of the hearing has been associated with the claims file.  

Historically, the claims file shows that the Veteran raised an original claim of service connection for brain hemorrhage residuals in April 1960.  The RO sent him a notice letter in July 1960 informing him that this claim was denied due to his failure to report to an examination scheduled in conjunction with that claim.  As of July 1960, a claim was considered abandoned for failure or disregard of an order for a physical examination by VA.  See 38 C.F.R. § 3.158 (1960).  As the claim was abandoned and not previously adjudicated on the merits, new and material evidence is not now required to reopen the claim.  See 38 C.F.R. § 3.156.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

After careful consideration, the Board finds that this matter must be remanded.  

First, with regard to the claim for a higher initial evaluation for residuals of jaw fracture, the Board finds that a remand is necessary to afford the RO an opportunity to issue a statement of the case (SOC).  In this regard, the claims file shows that the RO issued a rating decision in February 2012, which granted service connection for the disability and assigned an initial noncompensable (zero percent) disability rating effective from April 21, 2010.  The Veteran then submitted a statement later that month in which he specifically identified the February 2012 rating decision and requested that the RO please schedule him for a new VA examination because he felt that he met the criteria for a higher rating.  The Board finds that the Veteran's February 2012 statement constitutes a timely notice of disagreement (NOD) because it was filed within one year of the February 2012 rating decision, expresses dissatisfaction or disagreement with the RO's determination, and expresses a desire to contest the result.  See 38 C.F.R. §§ 20.200, 20.201, 20.302.

In cases before the Board in which a claimant has timely filed a NOD with a determination on a claim, but the record reflects that the RO has not subsequently granted the claim in full and has not furnished the claimant with a SOC, the Board must remand the claim to the RO with instructions to prepare and issue a SOC.  38 CFR § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Accordingly, under these the circumstances, the Board has no discretion and must remand this issue to the RO for the issuance of an SOC.  38 CFR § 19.9(c); see also Manlincon, 12 Vet. App. at 240-41.

With regard to the claim for service connection for residuals of traumatic brain injury (TBI) with concussion, the Veteran contends that he currently has headaches, a tremor, and memory loss due to a TBI in service.  His service treatment records do show that he was hospitalized from November 30, 1953, until December 11, 1953, with multiple contusions to the head and a cerebral concussion.  The Veteran was noted as being semi-comatose upon admission (and for the next four and one-half hours) due to being hit and kicked in the head.  He was also treated for a fractured maxilla.  X-rays of the skull were negative, but the hospital records document complaints of a "terrible" and "terrific" headache when lying down, and his face and jaws were numb.  

The Veteran testified at his July 2012 Board hearing that he had symptoms of headaches, tremor, and memory loss that began "over time" after service.  

In light of this background, the Board finds that a remand is necessary for two reasons.  First, a remand is necessary to obtain outstanding evidence pertinent to the claim.  In particular, the Veteran testified at his July 2012 Board hearing that he has had ongoing treatment at his local VA facility.  Currently, the claims file contains VA treatment records from July 2006 until August 2010.  As such, it appears that there may be two years of VA treatment records that have not been obtained and associated with the claims file.  Therefore, the RO should secure any outstanding VA medical records dated since August 2010.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Second, the Board finds that a remand is necessary to afford the Veteran an additional VA examination.  The claims file shows that he was previously afforded a VA examination in January 2011 in connection with his current claim.  The examiner found that the Veteran had no current residuals from the TBI during service in 1953.  However, the examiner did not indicate whether this was an independent assessment or simply a summary of the Veteran's VA treatment records reflecting no treatment for symptoms attributed to a TBI.  This is significant in light of the outstanding VA treatment records noted above because it calls into question the completeness of the VA examiner's factual foundation.  In other words, the outstanding VA treatment records may materially undermine the factual basis for the VA examiner's assessment should they reflect current complaints and symptomatology.  

In addition, the January 2011VA examiner did not provide a rationale for two contradictory statements in his examination report.  Specifically, he initially stated in his examination report that "[t]here is no treatment for a brain injury or any symptoms of a brain injury other than headache since April 2006" [emphasis added].  This statement indicates that the Veteran had treatment for headaches as a symptom of his TBI since April 2006.  However, later in the examination report, the examiner determined that "[t]here are no residuals that the examiner could find that are felt related to the minor TBI that happened in 1953."  The examiner did not reconcile this later statement indicating no current residuals with the earlier statement indicating that headaches were a current a symptom of the in-service TBI.  

In light of the VA examiner's contradictory statements and conclusory assessment, which is not shown to be based on a complete history, as indicated, the Board finds that an additional VA examination and medical opinion are necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO/AMC should issue a statement of the case addressing the issue of entitlement to a higher initial evaluation for residuals of a jaw fracture.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO should advise the appellant that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal. 

2.  The RO/AMC should send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers, if any, who may have additional records pertinent to the remanded claim of service connection for residuals of a TBI with concussion.   

3.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), the RO/AMC should make as many attempts as necessary to obtain all pertinent private records identified by the Veteran, if not already associated with the claims file.  

4.  The RO/AMC should obtain all of the Veteran's VA treatment records since August 2010.  

5.  All attempts to fulfill the development specified in paragraphs 2-4 above must be documented in the claims file.  

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

6.  After completing the requested development in paragraphs 2-5 above, the RO should undertake any further development warranted by the record.  Then, the RO should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current residuals of a traumatic brain injury with concussion.

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a current disorder, if found, had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service.  In so doing, the examiner should specifically address whether the Veteran has had headaches, tremors, or memory loss at any point during the pendency of the appeal.

For purposes of making this determination, the examiner should accept as true that the Veteran had a TBI during service, as documented in the service treatment records.  

The examiner is asked to carefully consider the Veteran's own assertions, including his Board hearing testimony indicating an onset and continuity headaches, tremor, and memory loss "over time" after service.  The examiner should particularly discuss whether the chronology/continuity of the Veteran's reported symptoms and history are consistent with residuals of the in-service TBI.  If the examiner determines that the Veteran's lay assertions regarding the etiology of his headaches, tremor, and memory loss are mistaken, the examiner should identify the medical reasons why his lay opinion is invalid.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating any current disorder to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.  

The examiner is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

7.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO/AMC should readjudicate the remanded claim of service connection with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JESSICA J. WILLS
 Veterans Law Judge, Board of Veterans' Appeals




